Citation Nr: 9921155	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  93- 21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bladder dysfunction.  

2.  Entitlement to service connection for hypothyroidism.  

3.  Entitlement to the assignment of a higher disability 
evaluation for depression and dysthymia, currently evaluated at 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1974 to July 1976.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Board remanded this case in January 1995 and again in October 
1996.   

This appeal is before the Board from the initial assignment of a 
disability evaluation for the service-connected psychiatric 
disability.  The Board notes that the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court), in Fenderson v. West, 
12 Vet. App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving the 
right testicle, as the document adding that issue to the appeal 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals of 
surgery to right testicle' ... rather than as a disagreement with 
the original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on the 
basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did file a 
timely substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The SOC did provide her 
with the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of the 
initial disability evaluation.  The appellant's timely 
substantive appeal clearly indicated that she knew that the 
appeal was from the RO's initial assignment of a disability 
evaluation.  The Board observes that the Court, in Fenderson, did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing a 
notice of disagreement (NOD) following the grant of service 
connection and the initial assignment of a disability evaluation 
from that of filing a NOD from the denial of a claim for 
increase.  Moreover, the appellant in this case has clearly 
indicated that what she seeks is the assignment of a higher 
disability evaluation.  Consequently, the Board sees no prejudice 
to the veteran in either the RO's characterization of the issue 
or in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability evaluation.  
See Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

As discussed below, the claim for entitlement to service 
connection for bladder dysfunction will be remanded.

A November 1991 rating decision granted service connection for 
abdominal hysterectomy with bilateral oophorectomy and abdominal 
scarring; and depression with dysthymia.  Service connection was 
denied for headaches, fibrocystic disease with breast tenderness 
and spider angioma, bladder dysfunction and hypothyroidism.  A 
March 1992 rating decision denied an increased rating for 
depression.  A personal hearing was held before a former member 
of the Board in September 1993 at the RO.  In January 1995, the 
Board remanded this case.  A July 1995 rating decision continued 
the denials.  

The case was remanded again in October 1996.  An August 1998 
rating decision granted service connection for headaches and also 
expanded service connection for the residuals of the hysterectomy 
to include breast tenderness and fibrocystic cysts.  This 
decision continued the remaining denials. 

In statements received by the RO in October 1998, the veteran 
withdrew her appeal regarding service connection for spider 
angionoma.  

She also noted disagreement with the disability rating assigned 
for her headaches.  She also appears to disagree with the 
evaluation assigned for the hysterectomy residuals.  
Specifically, she maintains that she should be granted separate 
rating for different manifestations of her disability.  This is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between any 
current hypothyroidism, and disease or injury during the 
veteran's active service, including the service connected 
hysterectomy residuals.

2.  The veteran's psychiatric disorder is manifested primarily by 
mild or transient symptoms as depressed mood that are controlled 
by continuous medication, without more than slight impairment in 
social functioning or industrial capability.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-grounded 
claim for service connection for hypothyroidism.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The schedular criteria for a rating in excess of 10 percent 
for depression and dysthymia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.3, 
Diagnostic Code 9405 (1996), and Diagnostic Code 9434 (1996), as 
amended at 61 Fed. Reg. 52695 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist her 
further in the development of her claim because such additional 
development would be futile.  38 U.S.C.A. § 5107 (West 1991), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is well 
grounded.  The evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  38 U.S.C.A. § 
5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 (1992), the 
Court, held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed out 
that, unlike civil actions, the VA benefits system requires more 
than an allegation; the claimant must submit supporting evidence.  
Tirpak, 2 Vet. App. at 611.  The evidentiary assertions by the 
appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); see also 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (1998).

The veteran contends that the diagnosed hypothyroidism is due to 
the lack of hormones that resulted from the removal of her 
ovaries.  She points out that she fits the profile as outlined in 
an article obtained from the Internet and submitted by her.  She 
has also read literature that indicates that the use of the 
medication Premarin that she takes as a replacement hormone since 
her hysterectomy is linked to hypothyroidism.  She also points 
out that a VA neurologist noted that her thyroid was enlarged 
before her private physician diagnosed it, which indicates that 
her thyroid problem has been ongoing but undetected.  

The veteran's problem with presenting a well-grounded claim for 
service connection for hypothyroidism arises with the third 
element, which is competent medical evidence of a nexus. 

Concerning the first element -- evidence of current disability as 
provided by a medical diagnosis - a private medical records dated 
contain a diagnosis of thyromegaly.  VA outpatient and 
examination records beginning in 1991 show that the veteran has 
been receiving treatment for hypothyroidism.  For the purposes of 
well groundedness, this satisfies the requirement for a 
disability. 

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran's 
service medical records indicate that she underwent laparotomy 
and transabdominal hysterectomy with bilateral oophorectomy in 
1975.  A November 1979 rating decision granted service connection 
for abdominal hysterectomy with bilateral oophorectomy.  In this 
instance, the service-connected abdominal hysterectomy with 
bilateral oophorectomy would satisfy the second element of the 
Caluza analysis in terms of determining whether a claim for 
secondary service connection is well grounded.

The veteran's claim must fail, however, as she does not meet the 
third element of the Caluza analysis -- competent evidence of a 
nexus between current disability and injury or disease during 
service, including the service-connected disability.  Although 
she claims that the hyperthyroidism is secondary to her service 
connected disability, her statements are not competent evidence 
to establish the etiology of her current disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

The only medical evidence of record that pertains to the etiology 
of the veteran's hypothyroidism is the comments of a VA 
physician.  In light of the veteran's medical history, the RO 
scheduled a physical evaluation in April 1995.  In a November 
1997 addendum to the April 1995 examination, the Chief of the 
Endocrinology Section of the VA facility commented that, as in 
most cases, the etiology of the veteran's hypothyroidism was 
unknown.  It was also specifically noted that the veteran's 
hypothyroidism was not a result of the medication Premarin.  

The veteran submitted literature including a computer-generated 
document referencing hyperthyroidism.  However, I do not find 
that these articles represent competent evidence to establish a 
nexus between her hypothyroidism and her hysterectomy residuals.  
The reports are basic medical material that are general in nature 
and, hence, do not provide sufficient evidence of a nexus between 
her service-connected hysterectomy residuals and the current 
hypothyroidism.  More importantly, these documents do not 
specifically refer to the veteran's disability.  

In summary, the only competent medical opinion of record - that 
of the VA examiner -- indicates that the veteran's medication for 
her hysterectomy residuals did not cause hypothyroidism.  As 
such, the claim is not well grounded, and entitlement to service 
connection for hypothyroidism, on a direct or secondary basis, is 
not warranted.

When a claim is not well grounded, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to the 
claim, but VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete her application.  
This obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO 
fulfilled its obligation under section 5103(a) in a SOC that 
informed the veteran of the reasons her claim had been denied.  
Also, by this decision, the Board informs the appellant of the 
type of evidence needed to make her claim well grounded. 

Although the RO found the veteran's claim for service connection 
well grounded, the Board concludes that this error was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the Board 
decision denies a claim on the merits when the Court finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the basis of 
nonprejudicial error).

II.  Increased Rating

The veteran has presented a well-grounded claim for the 
assignment of a higher evaluation for her service-connected 
psychiatric disability within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  The veteran contends that symptoms of her service-
connected psychiatric disorder warrant an increased disability 
evaluation.  She maintains that the psychoneurotic symptomatology 
reduces her reliability, flexibility, and efficiency to such an 
extent as to warrant the assignment of a higher evaluation due to 
significant industrial and social impairment.  In particular, it 
is asserted that the veteran is unable to establish and maintain 
effective relationships.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The evaluation assigned for the veteran's service-connected 
depression/dysthymia is established by comparing the current 
manifestations as indicated in recent medical findings with the 
criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 38 
C.F.R. Part 4 (1998).  Essentially, these evaluations are based, 
in large degree, on the impairment that current clinical findings 
objectively show to be the result of a service-connected 
disability.  Service connection is in effect for depression and 
dysthymia, assigned a 10 percent disability evaluation.  

The Board has reviewed the veteran's complete clinical history to 
comprehensively assess the level of disability during the 
relevant time period.  Schrafrath v. Derwinski, 1 Vet. App. 589 
(1991).  VA outpatient records dated in October 1990 reflect that 
the veteran complained of anxiety and depression.  She related 
that she was always athletic and outgoing until her hysterectomy.  
She indicated that she wanted to sue her dentist and that she had 
financial problems.  She had been fired from her job the previous 
Thursday.  On examination, she was described as well groomed.  
She appeared cheerful but would suddenly become tearful.  She 
related well and her thought processes were considered orderly.  
There was no signs or symptoms of psychosis.  The diagnostic 
assessment was chronic depression.   

The veteran was hospitalized at a VA facility for observation in 
September 1991.  She reported her medical history and complaints.  
Her examination, for the most part, reflected the findings of the 
1990 VA examination.  Her mood was described as melancholic.  Her 
then-current medication was Premarin, which was continued.  The 
examiner reported that the psychological work-up reflected 
significant depression, a tendency to somatize with dependent and 
antisocial traits.  Long-term outpatient psychotherapy was 
recommended.  The Axis I diagnosis was dysthymia and the Axis II 
diagnosis was personality disorder, not otherwise specified.  The 
global assessment of functioning (GAF) was considered mild.   

The veteran was granted service connection for depression and 
dysthymia, in a November 1991 rating decision.  A 10 percent 
evaluation was assigned effective from April 1991.  The 10 
percent rating has been in effect since that time.  As discussed 
above, the Board must consider whether the veteran is entitled to 
a rating higher than 10 percent.

Effective November 7, 1996, the criteria for rating psychiatric 
disabilities were revised.  The application of 38 C.F.R. §§ 4.1, 
4.10, assessing the actual functional impairment was not affected 
by this change in the law.  The evidence will be applied to the 
rating criteria that are most favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the General Rating Formula for Psychoneurotic Disorders in 
effect prior to November 7, 1996, a 100 percent evaluation is 
assigned when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; or when the attitudes of all contacts except the most 
intimate so adversely affected as to result in virtual isolation 
in the community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. App. 
95, 97-99 (1994).  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation is assigned when there is 
considerable impairment in the ability to establish or maintain 
effective or favorable relationships with people, and when, by 
reason of  psychoneurotic symptoms, the reliability, efficiency, 
and flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation is 
assigned for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, and 
when the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels as to 
produce definite industrial impairment.  A 10 percent evaluation 
is assigned for less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A noncompensable rating 
is assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not cause 
impairment of working ability.  38 C.F.R. § 4.132 (1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the Court stated that 
the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would quantify 
the degree of impairment for purposes of satisfying the Board's 
statutory duty to articulate the "reasons and bases" for a 
decision under 38 U.S.C.A. § 7104 (West 1991).  The Board 
subsequently requested an opinion from the VA Office of the 
General Counsel.  In a precedent opinion, the General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents the degree of social and industrial impairment that is 
"more than moderate, but less than rather large."  O.G.C. Prec. 
9-93 (November 9, 1993), 57 Fed.Reg. 4753 (1994).  The Board is 
bound by this interpretation of the term "definite" as applied to 
38 C.F.R. § 4.132, Diagnostic Code 9434 (1996).  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or "severe" 
is not determinative of the degree of disability, but the report 
and the analysis of the symptomatology and the full consideration 
of the whole history by the rating agency will be.  38 C.F.R. 
§ 4.130 (1998).  This provision is not included in the current 
regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating Formula 
for Mental Disorders provides a 100 percent rating for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  A 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  A 50 percent 
rating is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 10 percent rating is 
assigned for occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.  A 
noncompensable rating is assigned when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning or 
to require continuous medication.  

Concerning the current level of disability, the evidence consists 
primarily of the veteran's and her spouse's written statements 
and testimony; and the reports of her VA examination and 
treatment records.  It has not been alleged that her disability 
from depression/dysthymia has worsened since the most recent VA 
examination. 

In considering the new regulations, the veteran underwent VA 
psychological examination in March 1995 and July 1997.  In July 
1997, the veteran indicated that she had been receiving 
outpatient psychiatric treatment from the VA as well as private 
treatment.  At that time, she was taking Prozac.  She had 
completed her associate degree requirements.  She continued to 
have crying spells and insomnia although she was not angry.  She 
angrily talked of past VA examinations and her medical treatment 
in the Navy.  

In regard to industrial impairment, the veteran reported at her 
July 1997 VA examination that she had been unemployed since 1992 
because she could not stand to be around people.  Her 1996 VA 
vocational counseling report shows that she had numerous jobs 
including seamstress, heavy duty truck driver, advertising sales, 
bridge tender and trailer truck driver.  She indicated that she 
had a job in electronics and more than likely she could have 
continued working, if not, for a major layoff.  She further 
indicated that she was fired from her job as a dental office 
receptionist because she would not succumb to sexual pressures.  
At that time, she was working at the VA.  She reported that she 
was helping veterans beat the system.  The examiner commented 
that he thought the veteran's 10 percent disability compensation 
was low and her depressive reaction to the hysterectomy, weight 
gain and life situations had been significant.  

While taking the examiner's remarks into consideration, the Board 
is required to look at the record as a whole.  The veteran has 
undergone two VA psychiatric examinations in 1995 and 1997 in 
which both examiners reported GAF scores of 80 which is 
considered slight impairment.  Further, the examiner's remarks 
are conclusory without explanation or comparison with the rating 
schedule.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, as noted, she recently attained a college degree at the 
associate level.  Still further, on examination in July 1997, 
there was no reported impairment in her memory; the examiner 
indicated that it was intact.  There was no reported impairment 
in her cognitive abilities.  In recounting her symptoms, the 
veteran did not indicate problems involving routine behavior, 
self-care, or conversation.  Although she appeared angry she 
appeared cooperative.  Her speech was not described as illogical, 
obscure, or irrelevant.  This was also reflected on VA 
examination dated in March 1995.  On examination, the veteran's 
memory was intact for immediate, recent and remote events.  This 
would appear to fit the criteria for a 10 percent rating.

She did reportedly have some impairment in social relationships, 
in that she indicated that she spent most of her time at home.  
She also had some mood disturbances, described as depression.  
Although there is evidence of depression, this factor, alone, 
does not more nearly approximate the criteria for a 30 percent 
rating or higher.  See 38 C.F.R. § 4.7 (1998).  It should be 
pointed out that a 10 percent evaluation takes into consideration 
increased symptoms during periods of significant stress.  She 
reported at the July 1997 VA examination that she had been 
happily married since 1993, to her fourth husband.  There was no 
evidence of psychosis, hallucinations or perceptual deficit.  The 
record does not show that she neglects her personal appearance or 
hygiene.  She specifically denied any suicidal or homicidal 
ideation.  It appears that she is able to function independently, 
appropriately, and effectively.  Such manifestations as anxiety, 
suspiciousness, or panic attacks have not been described at any 
examination.  Neither her judgment nor insight were described as 
impaired.  Such a picture belies a conclusion that the veteran is 
unable to establish and maintain effective relationships 
consistent with that contemplated by a higher rating.

The Board also notes that while the new regulations pertaining to 
psychiatric disabilities are more specific in delineating 
manifestations and the old criteria were not, the Board is 
required to consider whether a higher evaluation is warranted 
under the old diagnostic criteria.  The Board notes that the VA 
examiner indicated that the veteran reported signs and symptoms 
consistent with depression/dysthymia.  However, review of the 
record discloses no probative evidence that the veteran's 
service-connected depression/dysthymia is productive of more than 
mild impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old diagnostic 
criteria would not help the veteran in obtaining a higher rating 
for her service-connected psychiatric disability.  38 C.F.R. 
§ 4.7, Part 4, Diagnostic Code 9434 (1998).  

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or 
from reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating in 
the first instance prejudicial to the veteran, as the question of 
an extraschedular rating is a component of the appellant's claim 
and the appellant had full opportunity to present the increased-
rating claim before the RO.  Bagwell at 339.  

In this case, the evidence does not suggest that the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (1998).  
This case does not present factors such as frequent periods of 
hospitalization or marked interference with employment.  

In regards to industrial impairment, as noted, the veteran 
reported that she is no longer working because she could not 
stand to be around people.  A review of the records does not show 
that her unemployment resulted from her service-connected 
disability.  A review of the 1996 VA vocational counseling report 
shows that she reported that her non-service-connected back 
condition was apparently a primary factor in her current 
unemployment and that she is seeking Workman's Compensation 
benefits for that reason.  The veteran did not implicate her 
psychiatric condition in the vocational counseling report.  She 
indicated that her physical condition limited her in working in 
the fields that appealed to her.  Although she now contends that 
she is unemployed because of her psychiatric disability as well, 
she has not produced any documents from her former place of 
employment implicating her service-connected disability in her 
unemployment. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
(besides the VA evaluation conducted in 1990) since service 
discharge.  Although the veteran is receiving continuing care, 
the VA records show that it is on an outpatient basis.  The VA 
outpatient records that date between 1992 and 1997 are, for the 
most part, related to her numerous non-service connected 
disabilities.  As discussed above, the medical evidence reveals 
that no more than a 10 percent disability evaluation is in order 
for the veteran's depression/dysthymia.  Neither her statements 
nor the medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER

The claim for service connection for hypothyroidism secondary to 
service connected hysterectomy residuals is denied.

An increased rating for depression/dysthymia is denied.


REMAND

The veteran claims service connection for bladder dysfunction 
secondary to the medication (Premarin) taken for her service 
connected hysterectomy residuals.  In the October 1996 Remand, 
the Board requested an examination to determine the etiology of 
the veteran's bladder dysfunction and whether the veteran's 
disorder was caused or aggravated her hysterectomy medication 
Premarin.  Although the veteran underwent additional VA 
examination and evaluation in July 1997, on review of the medical 
report, it does not appear that the examiner commented on the 
etiology of her bladder dysfunction as requested by the Board and 
RO.  Moreover, the physician recommended further diagnostic 
testing.  It is not clear if the additional testing was 
performed.  The Court, has held, in Stegall v. West, 11 Vet. App. 
268 (1998) that a remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Therefore, the examiner should have a chance to 
offer an opinion regarding the etiology of the veteran's 
urological disability.  


Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran for the 
names, addresses, and approximate dates of 
treatment of all VA and non-VA health 
providers who have treated her for her 
claimed disability.  When this information 
and any necessary authorizations have been 
received, the RO should request copies of 
all pertinent clinical records that have 
not been previously obtained.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should contact J. Starling, 
M.D., the physician who conducted the 
recent VA bladder examination of the 
veteran in July 1997, and if he is 
available, an addendum should be added to 
the claims file that includes a 
comprehensive report, as delineated below.

3.  If the examining physician indicated 
above is no longer available, the RO should 
schedule an urological examination.  All 
indicated tests and studies should be 
performed.  The examiner should conduct a 
review of the veteran's clinical history 
and express an opinion as to the etiology 
of her bladder dysfunction, including 
whether it is related to the veteran's 
service connected hysterectomy residuals.  
If there is no association between the 
bladder dysfunction and the veteran's 
military service or service connected 
hysterectomy residuals, including the use 
of Premarin, the examiner must specifically 
so indicate.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  The 
entire claims file must be made available 
to and reviewed by the examiner.

4.  The RO should review the claims folder 
and ensure that the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If the 
report or addendum does not include all 
test reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific opinions 
requested, it is incumbent upon the rating 
board to return the report to the physician 
as inadequate for rating purposes.  Green 
v. Derwinski, 1. Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet.App. 
405, 407 (1994). 

5.  The RO should re-evaluate the 
appellant's claim of entitlement to service 
connection for bladder dysfunction with 
consideration of the Court's decision in 
Allen v. Brown, 7 Vet. App. 439 (1995).

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a SSOC 
and given an opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  She may present additional evidence or argument while 
the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  If an examination is 
scheduled, the appellant is notified that it is her 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

